DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2/19/2021 is acknowledged. Claims 3, 8, and 12, as indicated in applicant’s claims filed 2/19/2021 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. 
Information Disclosure Statement
Applicant’s information disclosure filed on 3/4/2019 has been considered and is included in the file. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the water level, temperature, light and/or environmental moisture detector of claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. “said tank”, “said substrate”, and “said irrigation means”) and it is comprised of two paragraphs.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraph [0033] of substitute specification refers to Figure 5 as a plan view of the system of Figure 1 (first embodiment), however in paragraph [0061], Figure 5 is referred to, with Figure 4, as a second embodiment.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 1, “said drainage point” should be changed to --the at least one drainage point--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “irrigation means” in claim 1 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the specification, as irrigation nozzles. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation is: “irrigation means” in claim 2. 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. The term “irrigation means” in claim 2 also includes the sufficient structure of “one or more irrigation nozzles”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-7,  9-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “irrigation means of the water in said tank to said substrate” is unclear. Based on the language, it is unclear if “the water” is intended to be a positive limitation while making the phrasing confusing. For examination purposes the phrase will be read as the water not being positively cited as a limitation, “irrigation means from said water tank to said substrate”.   
Claim 1 recites the limitations “the water” in line 2, “the degree of moisture” in line 4, and “the activation” in line 5. There is insufficient antecedent basis for these limitations in the claim.  
Claim 5 recites the limitations “the bottom” and “the side walls” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “said housings” in line 1. There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation "said inner body" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 6-7, 9-11, and 13 are being rejected as being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (US 2009/0293354).
Regarding claim 1, Goldberg et al. discloses an irrigation system (500) for bonsais, comprising a water tank (532), a pot (paragraph [0094], plant container) inside 
Regarding claim 2, Goldberg et al. discloses wherein said irrigation means (524) comprise one or more irrigation nozzles (524). 
Regarding claim 4, Goldberg et al. discloses the system according to claim 1, which also comprises a water level, temperature, light and/or environmental moisture detector (water level detector (508)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2009/0293354) in view of Davis et al. (US 2011/0144812).
Regarding claim 5, Goldberg et al. is silent about wherein said pot comprises a plurality of drainage holes arranged in the bottom and/or in the side walls. 
Davis et al. teaches an irrigation system (Fig. 1) wherein said pot comprises a plurality of drainage holes (4) arranged in the bottom and/or in the side walls (see Fig. 1, basal grid (4) arranged in the bottom of the pot (1)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Goldberg et al. to include a pot having a plurality of drainage holes as taught by Davis et al. in order to provide proper drainage of the pot so that the plant does not become deluged with water and therefore die.   
Regarding claim 6, Goldberg et al. is silent about the system according to claim 1, which also comprises at least one drainage point between the tank and the pot. 
Davis et al. teaches an irrigation system which also comprises at least one drainage point between the tank and the pot (Fig. 1, the area between the two sets of grid holes (4) is a drainage point between the tank (2) and the pot (1)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Goldberg et al. to include a pot with at least one drainage point between the tank and the pot as taught by Davis et al. in order to remove water from the plant area, but not completely remove the water from the system to reduce waste of the water.  
Regarding claim 7, Goldberg et al. as modified by Davis et al. teaches (references to Davis et al.) wherein said drainage point is arranged in an inner body of .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2009/0293354) in view of Ichiban (http://web.archive.org/web/20150224202954/https://www.bonsaidojo.net/bonsai-humidity-tray/, February 2015).
Regarding claim 9, Goldberg et al. is silent about the system also comprises a base.
Ichiban teaches an irrigation system that also comprises a base (tray in Figure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Goldberg et al. to include a base as taught by Ichiban in order to handle water drippings from reaching a display surface.    
Regarding claim 10, Goldberg et al. as modified by Ichiban is silent about wherein said base comprises a plurality of stones or sand. 
In addition to the above, Ichiban teaches a base comprising a plurality of stones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Goldberg et al. as modified by Ichiban to include a base comprising a plurality of stones as taught by Ichiban in order to provide a humidity tray creating humidity around the tree.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2009/0293354) in view of Fang Suyi (CN 104303874, machine translation attached).
Regarding claim 11, Goldberg et al. is silent about the system according to claim 1, which also comprises a cover placed over said tank.  
Fang Suyi teaches an irrigation system which also comprises a cover (2) placed over said tank (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Goldberg et al. to include a cover placed over the water tank as taught by Fang Suyi in order to keep the water in the water tank from being exposed and to help direct the drainage and filling of the tank (Fang Suyi: [0045]-[0046] of machine translation).   
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2009/0293354) in view of Wesolowski (US 5974731).
Regarding claim 13, Goldberg et al. is silent about wherein said tank comprises a plurality of housings for said irrigation nozzles.
Wesolowski teaches housings (12) for said irrigation nozzles (18/16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Goldberg et al. to include the housing for each irrigation nozzle as taught by Wesolowski in order to keep drippings from causing corrosion and wear of components. Please note because the irrigation nozzles are located within the tank as taught by Goldberg et al. (Fig. 5), the housings surrounding the irrigation nozzles in the combination system are necessarily located within the tank; thus, the tank comprises the plurality of housings.
Regarding claim 15, Goldberg et al. as modified by Wesolowski teaches wherein said housings (Wesolowski: (12)) are arranged in said inner body (Goldberg et al.: paragraph [0092], the interior space [of the tank] may be made up of a plurality of sub-spaces). The inner body is considered to be one of these subspaces. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2009/0293354) in view of Davis et al. (US 2011/0144812) and Wesolowski (US 5974731).
Regarding claim 14, Goldberg et al. as modified by Davis et al. teaches an inner body (Davis et al.: Fig. 1, the area between the two collars (10) in the tank (2) is the inner body).   
Goldberg et al. as modified by Davis et al. is silent about housings, and specifically housings arranged in said inner body.
Wesolowski teaches housings (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Goldberg et al. as modified by Davis et al. to include housing such as for each irrigation nozzle as taught by Wesolowski in order to keep from causing corrosion and wear of components. Please note because the irrigation nozzles are located within the tank as taught by Goldberg et al. (Fig. 5), and the tank has an inner body as taught by Davis et al., the housings surrounding the irrigation nozzles in the combination system are necessarily located within the inner body of the tank; thus, the housings are arranged in the inner body.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sydlowski (US 8166704) teaches multiple nozzles from one central water tank. Bassler (US 6182394) teaches multi-level irrigation system. Tsai (US 2014/0115961) teaches an irrigation system pot/water-supply unit with hose.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643